Citation Nr: 0116832	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  00-20 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ear hearing 
loss, and, if so, whether all of the evidence both old and 
new warrants the grant of service connection.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability, and, if so, whether all of the evidence both old 
and new warrants the grant of service connection.

4.  Entitlement to an increased (compensable) rating for 
service-connected varicose veins, left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board notes that, in September 1986, the veteran's 
original claim for service connection for right ear hearing 
loss was denied.  The veteran was notified of the denial of 
this claim in November 1986.  He did not initiate an appeal 
within one year of this notification; thus, this 
determination became final.  38 U.S.C.A. § 4005; 38 C.F.R. 
§ 19.192; (currently 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.1103 (2000)).  In December 1992, the 
veteran requested service connection for bilateral hearing 
loss.  Accordingly, in a July 1993 rating decision, the RO 
considered the issue of whether new and material evidence had 
been submitted to reopen the claim for service connection for 
hearing loss (unspecific as to left or right ear).  
Thereafter, in subsequent rating decisions as well as the 
August 2000 Statement of the Case, the RO adjudicated the 
issue of whether new and material evidence had been submitted 
to reopen a claim for service connection for bilateral 
hearing loss.  However, inasmuch as the November 1986 RO 
determination became final with respect to service connection 
for right ear hearing loss only, the veteran's claim for 
service connection for left ear hearing loss remains an 
original claim and no new and material evidence to reopen 
this claim is required.  Accordingly, the Board has 
recharacterized the veteran's hearing loss claims as 
identified on the title page of this decision.

For reasons which will become apparent, the issues of 
entitlement to service connection for left and right ear 
hearing loss and a back disability, as well as entitlement to 
an increased (compensable) evaluation for varicose veins, 
left leg, will be the subject of the remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claims and of the action to be 
taken by VA.  

2.  The RO denied entitlement to service connection for 
hearing loss of the right ear in November 1986; the veteran 
did not appeal.

3.  The evidence submitted since the November 1986 
determination includes new evidence that bears directly and 
substantially upon the specific matter under consideration 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  The RO denied entitlement to service connection for a low 
back disability in July 1993; the veteran did not appeal.

5.  The evidence submitted since the July 1993 determination 
includes new evidence that bears directly and substantially 
upon the specific matter under consideration which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1986 determination that denied entitlement 
to service connection for hearing loss of the right ear is 
final.  38 U.S.C.A. § 4005; 38 C.F.R. § 19.192; (currently 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(2000)).

2.  Evidence submitted since the November 1986 determination 
in support of the veteran's application to reopen the claim 
for entitlement to service connection for right ear hearing 
loss is new and material and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

3.  The July 1993 rating decision that denied entitlement to 
service connection for a low back disability is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104,  20.1103 
(2000).

4.  Evidence submitted since the July 1993 rating decision in 
support of the veteran's application to reopen the claim for 
entitlement to service connection for a low back disability 
is new and material and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Hearing Loss:  A historical review of the record shows that 
the evidence on file at the time of the unappealed 
determination of November 1986, wherein the RO denied the 
veteran's original claim of entitlement to service connection 
for right ear hearing loss, consisted of the veteran's 
service medical records.  A review of these records reveals 
that the veteran's hearing was 15/15 for whispered voice 
bilaterally upon enlistment examination in February 1943 and 
separation examination in January 1946.  The veteran's 
service medical records also show that he was treated for 
otitis media in May 1943.  These records are silent with 
respect to complaints of or treatment for hearing loss.

In September 1986, the veteran filed a claim for service 
connection for hearing loss of the right ear.

In November 1986, the veteran was notified that his claim for 
benefits could not be granted because the disability was not 
shown by the evidence of record.  

The evidence added to the record since November 1986 consists 
of statements from the appellant as well as VA and private 
audiologic treatment reports.  

In a December 1993 statement to the RO, the veteran claimed 
that he slowly lost his hearing after being exposed to loud 
cannon and machine gun noise.  He stated that this condition 
was not annotated in his service medical records due to the 
combat conditions.  

In a February 1994 statement, the veteran recalled an 
incident in December 1944 or 1945 in which he sustained a 
mild concussion and a bloody nose.  Thereafter, in a November 
1997 statement, the veteran recalled that he "put up with 
this;" however, "the damage was done and the hearing 
deteriorated to the point that bilateral hearing aids were 
issued in 1992."  He indicated that he had been treated at 
Valley Hearing Center from 1991 to 1992.  He also stated that 
he had been treated at the VA satellite clinic in Palo Alto 
from 1995 to 1996 and in San Jose in 1997.  The veteran 
requested that the RO obtain treatment records from these 
facilities.  

Private treatment reports from Valley Hearing Center include 
an April 1998 letter from an audiologist.  This letter notes 
that results of testing revealed a moderate sensorineural 
hearing loss in the right ear with 72 percent speech 
discrimination and normal tympanograms and severe to profound 
sensorineural hearing loss in the left ear with 48 percent 
speech discrimination and a slight negative pressure in his 
tympanogram.  

A December 1999 report of VA audiological evaluation notes 
moderately severe to profound sensorineural hearing loss in 
the right and left ear, respectively.  It is also noted that 
the veteran's last evaluation was in October 1997.  A copy of 
this treatment report is not of record.

Low Back:  A historical review of the record shows that the 
evidence on file at the time of the unappealed rating 
decision of July 1993, wherein the RO denied the veteran's 
original claim of entitlement to service connection for a low 
back disorder, consisted of the veteran's service medical 
records.  A review of these records reveals that the veteran 
had no musculoskeletal defects upon enlistment examination in 
February 1943 and separation examination in January 1946.  
The veteran's service medical records also show that he 
underwent a spinal puncture for spinal fluid examination in 
March 1945.  These records are silent with respect to 
complaints of or treatment for back impairment.

In July 1993, the veteran was notified that his claim for 
service connection for a low back disability was denied 
because the service medical records did not show a disease or 
injury of the lower back. 

The evidence added to the record since July 1993 consists of 
statements from the appellant as well as records of VA and 
private treatment for back complaints.

In a December 1993 statement to the RO, the veteran recalled 
that he underwent several spinal taps during service and 
claimed that he incurred a back condition as a result of 
these procedures.  

In a February 1994 statement, the veteran recalled that he 
was in two truck accidents during his period of active duty.  
He further indicated that he had been diagnosed with 
arthritis of the lower back by J. R. Carlson, M.D., F.A.C.P. 
and had received treatment at the VA facility in Palo Alto.

A January 1995 letter from the veteran included the statement 
that the area of his back where he has been diagnosed with 
arthritis is the area in which he underwent the "spinal 
taps."

In February 1995, the RO received copies of an October 1992 
private magnetic resonance imaging (MRI) report.  This report 
included a finding of moderate spinal stenosis at the L4-L5 
level secondary to a combination of moderate diffuse disc 
bulging, degenerative facet joint changes, and hypertrophy of 
the ligamentum flavum.  It was also noted that there was 
resultant moderate compression of the thecal sac.  This 
report also included a finding of moderately severe narrowing 
of the neural foramina bilaterally at the L5-S1 level 
secondary to a combination of hypertrophic facet joint 
changes and posterolateral moderate disc bulging at this 
level.  There was no definite evidence of a focal disc 
herniation.  

A July 1996 MRI report notes findings of interval worsening 
of degenerative disc space narrowing L4-5 and L5-S1, moderate 
spondylosis at L4-L5, mild spondylitic change at L5-S1, and 
no disc abnormality at remaining levels.

VA outpatient treatment records include a May 1997 notation 
that the veteran had a history of chronic low back pain.

In June 1998, the RO received a July 1990 report of private 
X-ray study from Dr. Carlson at Los Palos Medical Associates 
which noted that the veteran had worsening degenerative disc 
space disease.

In an August 1999 statement, the veteran recalled that he had 
sustained back injuries as a result of two truck accidents 
during his period of military service.  

In August 1999, the RO received a May 1994 VA Therapy Order 
Sheet which noted mechanical low back pain and degenerative 
joint disease lumbar spine and right hip.


Pertinent Law and Regulations

Despite the finality of the prior adverse decision a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).

However, on November 9, 2000, the Veterans Claims Assistance 
Act of 2000 was enacted which, among other things, eliminates 
the requirement of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  The Veterans Claims 
Assistance Act of 2000 also states that nothing in the 
section shall be construed as requiring VA to reopen a 
previously disallowed claim except when new and material has 
been presented or secured.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Analysis

In this case, the RO denied the veteran's claim for service 
connection for right ear hearing loss in November 1986 and 
his claim for service connection for a back disability in 
July 1993.  The RO, in essence, found the evidence of record 
did not demonstrate a present disability or that a chronic 
disorder had been incurred in or aggravated by active 
service.  The veteran was notified of the November 1986 and 
July 1993 determinations but did not appeal; therefore, these 
rating decisions are final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.1103 (2000).

The Board notes that the evidence added to the record since 
the November 1986 determination which denied benefits for 
right ear hearing loss includes statements from the veteran 
regarding his noise exposure in service as well as reports of 
private and VA audiological evaluations which include 
findings of bilateral hearing loss.  

Similarly, with respect to the veteran's back disorder claim, 
the Board notes that the evidence added to the record since 
the July 1993 rating decision includes statements from the 
veteran regarding two truck accidents during his period of 
military service in which he recalled injuring his back.  The 
additional evidence also includes reports of private and VA 
treatment which note chronic low back pain as well as 
findings of degenerative disc space disease.  The veteran's 
low back pathology is also confirmed by two MRI examination 
reports.  

The Board finds the information provided in support of the 
application to reopen the claims for service connection for 
right ear hearing loss and a low back disability include new 
evidence which bears directly and substantially upon the 
specific matter under consideration and that "new and 
material" evidence has been submitted.  See 38 C.F.R. 
§ 3.156(a).  Therefore, the claims must be reopened.

The Board notes that although medical evidence has been 
received indicating a diagnosis of a present hearing loss and 
back disability, no opinion relating these disorders to the 
veteran's active service has been provided.  Therefore, the 
Board finds additional development is required prior to a 
determination on the merits.


ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for right ear 
hearing loss, the claim is reopened.  To this extent, the 
appeal is granted.  

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for a back 
disability, the claim is reopened.  To this extent, the 
appeal is granted.  


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

The evidence in this case includes statements of noise 
exposure and back injury in service as well as service 
medical records showing that the veteran underwent a spinal 
puncture.  The evidence also includes recent diagnoses of 
current hearing loss and back disability without opinion as 
to etiology.  Therefore, as noted above, the Board finds 
further development is required prior to appellate review.

With respect to the issue of entitlement to a compensable 
evaluation for varicose veins, the Board notes that the 
veteran has reported receiving treatment for this disorder as 
well as for hearing loss and back impairment at both private 
and VA facilities.  However, examination of the claims file 
does not show that these records are available for review or 
that copies of such records have been requested.  The Board 
points out that VA medical records are generally held to be 
within the Secretary's control and may be reasonably 
considered to be a part of the record.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, the Board 
finds that all available VA and private medical treatment 
records should be obtained for an adequate determination of 
the issues on appeal.

In addition, VA law provides that in the case of a veteran 
who engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, VA shall accept as sufficient proof 
of service-connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  38 U.S.C.A. 
§ 1154(b) (West 1991 & Supp. 2000); 38 C.F.R. § 3.304(d) 
(2000).

The Court has held, however, that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability and that the veteran is required 
to meet his evidentiary burden as to service connection such 
as whether there is a current disability or whether there is 
a nexus to service which both require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

VA's General Counsel has recently held that "the ordinary 
meaning of the phrase 'engaged in combat with the enemy,' as 
used in 38 U.S.C.A. § 1154(b), requires that a veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99.

In this regard, the Board points out that the veteran's WD 
AGO Form 100, Separation Qualification Record, includes a 
summary of his military occupations which notes that he was a 
"Truck Driver, Heavy."  Specifically, it is noted that the 
veteran "[d]rove heavy trucks, from 2 1/2 to 10 tons, hauling 
rations, gasoline, personnel, ammunition, and other [sic] all 
types of terrain in battle areas under blackout conditions.  
Hauled supplies from docks to the supply dumps near the front 
lines."

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of medical treatment 
received for his bilateral hearing loss 
and back disability since service as well 
as all sources of recent treatment 
received for varicose veins.  He should 
be requested to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  The 
attention of the RO is specifically 
directed to copies of treatment records 
available from VA facilities in Palo Alto 
and San Jose; Fort Ord; as well as Dr. 
Carlson, Los Palos Medical Associates, 
and the Valley Hearing Center.  Copies of 
the medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The RO should make a specific 
determination, based on the complete 
record, as to whether the veteran engaged 
in combat with the enemy.  In rendering 
this determination, the RO should 
consider all applicable laws and 
regulations.  

3.  The veteran should be afforded an 
examination by a VA audiologist to 
determine the nature and etiology of his 
claimed bilateral hearing loss.  All 
indicated tests, including audiometric 
testing, must be conducted and all 
clinical findings and subjective 
complaints should be reported in detail.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should 
specifically provide an opinion as to the 
likelihood that any current hearing 
disability is due to acoustic trauma in 
service.  A complete rationale for the 
opinions given should be provided.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and etiology of any 
present back disability.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  All 
diagnostic tests and studies deemed 
necessary by the examiner should be 
conducted, including range of motion 
studies.  The examiner should 
specifically provide an opinion as to the 
likelihood that the onset of any current 
back pathology was during the veteran's 
period of military service, including as 
a result of spinal punctures.  A complete 
rationale for the opinions given should 
be provided.

5.  The RO should also schedule the 
veteran for an examination by an 
appropriate specialist for the purpose of 
determining the nature and severity of 
his service-connected varicose veins, 
left leg.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  All indicated studies and 
tests should be undertaken.  All findings 
should be reported.  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should undertake a de novo review 
of the entire record to determine if all 
of the evidence, both old and new, 
warrants a grant of service connection for 
bilateral hearing loss and a back 
disability.  The RO should also 
readjudicate the veteran's claim of 
entitlement to an increased evaluation for 
varicose veins.  The RO's review of these 
issue should reflect consideration of all 
applicable laws and regulations, including 
38 U.S.C.A. § 1154(b).

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

